DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed 3/11/2019 have been considered by the Examiner.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Priority of US application 62/208/635 filed 8/22/2015 is acknowledged.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claim Rejections - 35 USC § 112-2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 15 recite displaying subsequent prompts relating to “the same test of the same cognitive task.” There is insufficient antecedent basis for this limitation in the claim. The claims recite “test instructions” for displaying a prompt and detecting input and time stamps but do not recite “a test” or “a cognitive task” nor do the claims specifically recite repeating “a test” or “a cognitive task.” Clarification is needed.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tymoszczuk et al. (US 2016/0023099) in view of Sereno et al. .
Tymoszczuk et al. teach software and hardware platform for displaying cognitive exercises to a user (par. 0011) by displaying images and gathering cognitive response data including response speed (par. 0049-0059); Tymoszczuk et al.  make obvious a mobile device such as a phone, tablet or laptop (Figure 1), i.e. under the control of  a program and downloading from a server to a mobile computing device a test application for cognitive test comprising test instructions, as in claims 1, 5 and 15.
Tymoszczuk et al. teach MemVu which is “virtually endless as the ability to customize the data generation and the games used for that generation,” (par. 0050); 
Tymoszczuk et al. teach gathering cognitive response data including response speed (par. 0059) and that all data is date and time stamped (par. 0073), i.e. reading and storing a first and second time stamp in conjunction with displaying a prompt and receiving a first response, as in claims 1 and 15.
Tymoszczuk et al. make obvious repeating the cognitive game (i.e. test) to measure results such as reaction time, decision-making, and facial recognition, over time (par. 0050), i.e. repeating the steps of detecting input, reading and storing time stamps for subsequent responses to a plurality of subsequent prompts relating to the same test or task, as in claims 1 and 15.
Tymoszczuk et al. teach collecting data and reporting goals (par. 0052) and presenting a “Brain Health Performance Index Report” (p.ar 0026), i.e. based upon response values and time stamp values, determining a cognitive domain score value representing a feature or information relating to the feature, of the human cognitive domain, as in claims 1, 4, and 15.
Tymoszczuk et al. make obvious transmitting response values over a network (Figure 1), as in claims 3 and 16.
Tymoszczuk et al. teach a summary report graphically displaying percentage and number of right and wrong answers and tracking engagement time (par. 0054-0056), as in claims 7 and  20.

Tymoszczuk et al. teach a website (Abstract), as in claim 23.
Tymoszczuk et al. do not explicitly teach in conjunction with displaying the prompt, reading and storing a first time stamp value indicative of a first time when the prompt is displayed.
Tymoszczuk et al. do not explicitly teach in conjunction with receiving an input, reading and storing a second time stamp value indicative of a second time when the first response input is detected.
Tymoszczuk et al. do not explicitly teach obtaining a touch input via a touch screen display and a graphical grid configured to capture response input, as in claims 13-14.
Sereno et al. teach (par. 0057) a tablet device which starts recording when a visual stimulus is presented; the tablet device records the time ("Tv") the visual stimulus is presented to a target, and then records a second time when a target square is touched ("Tt"), and a time Tc when the time touch notification is received.
Sereno et al. teach time measurements on the scale of milliseconds (Figure 8), i.e. recording a time stamp at a millisecond value, as in claims 11 and 21.
Sereno et al. teach a touch sensitive system for cognitive testing with capacitive sensor touch sensitive surface (Abstract) which makes obvious a touch input via a touch screen display and a graphical grid configured to capture response input, as in claims 13-14.

With regard to claims 6, 8, 9 and  17-19 drawn to applying weight values to result scores, such is within the scope of the customary practice followed by the persons skilled in the art and would be well known and understood by an artisan performing statistical analysis of collected test data. See MPEP 2144.03.
If there are any differences between Applicant’s claimed method and that of the prior art, the differences would be appear minor in nature. The claims contain either additional features or result-oriented parameters known per se from the prior art or being slight constructional changes which come within the scope of the customary practice followed by the persons skilled in the art. The limitations addressed in the claims do not involve an inventive step since no particular unexpected effect can be driven from selecting these parameters, conditions and further steps.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the teachings of Tymoszczuk et al. for a system and process for cognitive testing on a computerized mobile device with the system and process of Sereno et al. for a touch screen with displayed prompts and recorded timing of both displayed prompts and and user input.  Sereno et al. provide motivation by teaching (par. 0009) that there is a great need for an inexpensive, portable and field operable, simple to operate device not needing constant calibration and maintenance for quick detection and monitoring of cognitive dysfunction. One of skill in the art would 

Other Prior Art of Note
Khaligh-Razavi et al. (US 2016/0278682; see at least Abstract and pars. 0013, 0015).
Severson et al. (US 2012/0214143; see at least Abstract).

E-mail communication Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications. See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Skibinsky whose telephone number is (571) 272-4373.  The examiner can normally be reached on 12 pm - 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Anna Skibinsky/
Primary Examiner, AU 1631